DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Claims 1-3 and 6-9 are pending, claims 4 and 5 having been cancelled and claim 2 having been withdrawn.
Claims 1, 3 and 6-9 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s cancellation of claim 5 and amendments to claim 9.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the chamber” in line 4.  It is unclear whether “the chamber” in claim 4 is referring to “a chamber having a treatment space therein and a sealable entrance…” recited in claim 1 or to “a liquid treatment process chamber” recited in claim 8.  Clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2011-0077044A to Yong et al. (see translation) in view of U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and U.S. Patent App. Pub. No. 2016/0334162 to Kim et al. 
As to claim 1, Yong discloses an apparatus comprising: a chamber having a treatment space therein (see Yong Fig. 2a and 2b, ref.#110, 120; translation paragraph [0025]); a fluid supply line connected to the chamber and configured to supply a non-polar supercritical fluid into the treatment space (see Yong translation paragraphs [0036]-[0037]); and a chemical solution supply unit configured to supply a chemical solution into the treatment space (see Yong Fig. 1 and 2a, ref.#152; translation paragraphs [0031]-[0033]).  Regarding the recitation for a sealable entrance configured to, while open, admit the substrate into the treatment space, Yong discloses that the chamber comprises a lower container 110 and an upper container 120 and that the container is configured to, while open, admit the substrate into the treatment space through an entrance and also configured to be sealed (see Yong translation paragraphs [0021], [0025], [0026], [0050] and [0055]).  Yong further discloses that the solvent supply unit is configured to supply the chemical solution into the treatment space through the 
Yong does not explicitly disclose an electronic controller configured to control the apparatus, wherein the electronic controller is configured to control the apparatus such that, during a cleaning process the organic solvent is supplied from the solvent supply unit while the sealable entrance is open and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed and wherein during the supplying of the organic solvent from the solvent supply unit, the substrate is not in the treatment space.  Basceri discloses a similar processing cleaning apparatus and method wherein supercritical fluid and a polar organic solvent is used to clean the chamber and chamber components (see Basceri paragraphs [0017]-[0018], [0036]-[0038]).  Furthermore, use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance (see Kim paragraphs [0021]-[0022], [0100], [0112], [0133]; see also MPEP 2144.04(III)).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yong to include a cleaning process using a controller in order to remove contaminants from the chamber and chamber components, such as the substrate holder, while the substrate is not in the treatment space as disclosed by Basceri/Kim in order to remove the residues formed during processing which can affect processing efficiency or precision and can in some instances result in contamination of the material being processed (see Basceri paragraph [0002]-[0007] and [0038]-[0049]).
Regarding the recitation that “the organic solvent is supplied from the solvent supply unit while the sealable entrance is open, and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed,” as discussed above, Yong discloses that the solvent supply unit is configured to supply the chemical solution into the treatment space through the sealable entrance while the sealable entrance is open (see Yong Fig. 2a where the nozzle 152 is configured to supply the chemical solution into the treatment space through the sealable entrance; see also translation .

Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2011-0077044A to Yong et al. (see translation) in view of U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and U.S. Patent App. Pub. No. 2016/0334162 to Kim et al. as applied to claim 1 above, and further in view of KR10-2009-0128856A to Cho (see machine translation).
Yong, Basceri and Kim are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, while the combination of Yong, Basceri and Kim discloses that the solvent supply unit can be a solvent supply nozzle provided independently from the chamber outside the chamber and configured to directly supply the organic solvent into the treatment space while the sealable space is open (see Yong Fig. 1, 2a and 2b, ref.#152), the combination of Yong, Basceri and Kim does not explicitly 
As to claim 6, the combination of Yong, Basceri, Kim and Cho discloses that the solvent supply nozzle is configured to move between a discharge position and a standby position (see Yong translation paragraphs [0051] and [0054] where the nozzle can be moved to the side during standby).
As to claim 7, the combination of Yong, Basceri, Kim and Cho discloses that the solvent supply nozzle can be adjacent to and facing towards the sealable entrance while in the discharge position (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2011-0077044A to Yong et al. (see translation) in view of U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and U.S. Patent App. Pub. No. 2016/0334162 to Kim et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al..
Yong, Basceri and Kim are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 8 and 9, while Yong does not explicitly disclose a separate liquid treatment process chamber configured to subject the substrate to a liquid treatment process and perform a primary drying process to the substrate, using separate liquid treatment process chambers and supercritical drying chambers are known in the art and do not provide patentable significance.  For example, Verhaverbeke discloses a similar substrate processing apparatus wherein the apparatus comprises a separate liquid treatment process chamber and a separate supercritical chamber (see Verhaverbeke Fig. 4A disclosing the liquid treatment chamber and Fig. 5A disclosing the supercritical chamber where the liquid treatment chamber has a primary drying process of rotating the substrate (see paragraph [0066]) and the supercritical chamber performs a secondary supercritical drying process).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yong to have a separate chambers and the results would have been predictable (having separate chambers to perform the known processes).

Claims 1, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. in view of U.S. Patent App. Pub. No. 2016/0334162 to Kim et al., U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and KR10-2009-0128856A to Cho (see machine translation).
As to claims 1 and 3, Verhaverbeke discloses an apparatus comprising: a chamber having a treatment space therein and a sealable entrance configured to, while open, admit the substrate into the treatment space (see Verhaverbeke Fig. 5A disclosing chamber 500 with sealable entrance 502 configured to admit substrate into treatment space 505 while open); a fluid supply line connected to the chamber and configured to supply a non-polar supercritical fluid into the treatment space (see Verhaverbeke paragraph [0074]); and a solvent supply unit configured to supply a solvent, which has a polar property, into the treatment space through the sealable entrance (see Verhaverbeke Fig. 5A 
While Verhaverbeke does not explicitly disclose an electronic controller to control the apparatus, use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance (see Kim paragraphs [0021]-[0022], [0100], [0112], [0133]; see also MPEP 2144.04(III)).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electronic controller to control the apparatus and the results would have been predictable (automating).
Verhaverbeke/Kim does not explicitly disclose an electronic controller configured to control the apparatus, wherein the electronic controller is configured to control the apparatus such that, during a cleaning process the organic solvent is supplied from the solvent supply unit while the sealable entrance is open and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed and wherein during the supplying of the organic solvent from the solvent supply unit, the substrate is not in the treatment space.  Basceri discloses a similar processing cleaning apparatus and method wherein supercritical fluid and a polar organic solvent is used to clean the chamber and chamber components (see Basceri paragraphs [0017]-[0018], [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verhaverbeke to include a cleaning process using a controller in order to remove contaminants from the chamber and chamber components, such as the substrate holder, while the substrate is not in the treatment space as disclosed by Basceri/Kim in order to remove the residues formed during processing which can affect processing efficiency or precision and can in some instances result in contamination of the material being processed (see Basceri paragraph [0002]-[0007] and [0038]-[0049]).
While the combination of Verhaverbeke, Kim and Basceri discloses that the solvent supply unit can be a solvent supply nozzle provided independently from the chamber outside the chamber and 
Regarding the recitation that “the organic solvent is supplied from the solvent supply unit while the sealable entrance is open, and the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed,” as discussed above, Verhaverbeke/Cho discloses that the solvent supply unit is configured to supply the chemical solution into the treatment space through the sealable entrance while the sealable entrance is open (see Verhaverbeke Fig. 5A, ref.#590; Cho Abstract, Figs. 1 and 4, ref.#141 and 241).  Verhaverbeke also discloses that the supercritical fluid is supplied to the fluid supply line while the sealable entrance is closed (Verhaverbeke paragraph [0091]).  Basceri is relied upon for the disclosure the method of cleaning a substrate processing chamber using supercritical fluid and a polar organic solvent and Kim is relied upon for the disclosure that use of electronic controllers to control a substrate treating apparatus is known in the art and does not provide patentable significance.  Cho is relied upon for the disclosure of using an independent supply nozzle for supplying treatment 
As to claims 8 and 9, Verhaverbeke discloses that the apparatus comprises a separate liquid treatment process chamber with a primary drying process of rotating the substrate and the supercritical chamber (see Verhaverbeke Fig. 4A disclosing the liquid treatment chamber and Fig. 5A disclosing the supercritical chamber where the liquid treatment chamber has a primary drying process of rotating the substrate (see paragraph [0066]) and the supercritical chamber performs a secondary supercritical drying process).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0144462 to Verhaverbeke et al. in view of U.S. Patent App. Pub. No. 2016/0334162 to Kim et al., U.S. Patent App. Pub. No. 2005/0028927 to Basceri et al. and KR10-2009-0128856A to Cho (see machine translation) as applied to claim 3 above, and further in view of KR2011-0077044A to Yong et al. (see translation).
Verhaverbeke, Kim, Basceri and Cho are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 6, regarding the recitation “the solvent supply nozzle is configured to moving between a discharge position and a standby position,” Cho discloses that the supply nozzle is capable of 
As to claim 7, the combination of Verhaverbeke, Kim, Basceri, Cho and Yong discloses that the solvent supply nozzle is adjacent to and facing towards the sealable entrance while in the discharge position (see Cho Abstract, Figs. 1 and 4, ref.#141 and 241 disclosing that the nozzle can be placed adjacent to the treatment chamber to supply the chemical).

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the 112 rejection of claim 8, as discussed in the 112 rejection above, claim 1 recites “a chamber having a treatment space…” and claim 8 recites “a liquid treatment process chamber” and further recites “wherein the chamber is a drying chamber…”  It is unclear which chamber is considered the drying chamber since the claim recites two chambers.  Appropriate correction is required.
Regarding Applicant’s arguments to the 103 rejections, the cited prior art discloses that it is known in the art to clean a chamber using supercritical fluid having a non-polar property and a polar organic solvent (see Basceri as discussed above).  Applicant attempts to distinguish over the known cleaning method and apparatus by reciting that the polar organic solvent is delivered to the chamber by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yong and/or Verhaverbeke discloses an apparatus for treating a substrate with a supercritical fluid supply and a cleaning solution supply from outside the supercritical treatment chamber.  Basceri discloses that it is known in the art to clean the chamber without the substrate using supercritical fluid and a polar organic solvent as well as the benefits thereof.  Kim discloses that electronic controllers are well-known in the art.  Cho discloses that an independent supply nozzle to supply a solvent to a chamber is known in the art.  Applicant is merely applying a known cleaning method for chambers to known substrate treatment chambers with predictable results (use of a supercritical fluid with polar organic solvent to remove residues and contaminants from within the chamber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714